Order entered October 7, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00607-CV

                     EX PARTE TIMOTHY PAUL REIFF

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. X20-285-U

                                   ORDER

        By letter filed October 5, 2020, court reporter Victoria Franklin has

informed the Court that no record was made of the underlying proceeding.

Accordingly, as the clerk’s record has been filed, we ORDER appellant, the Texas

Department of Public Safety, to file its opening brief no later than November 6,

2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE